Dear Mr. Riddle and Judge Piazza:
You have formally requested an opinion from this office concerning the following issue:
Whether or not the District Attorney has the authority to prosecute cases in the Ward 2 City Court in the Town of Marksville?
In response to your inquiry on the issue stated above, state law provides that the District Attorney, or his designated assistant, shall have charge of every criminal prosecution by the state in his district. The general powers of the District Attorney are set forth in La.Const. art. V, § 26, which provides in pertinent part:
(B) Powers. Except as otherwise provided by this constitution, a district attorney, or his designated assistant, shall have charge of every criminal prosecution by the state in his district, be the representative of the state before the grand jury in his district, and be the legal advisor to the grand jury. He shall perform other duties provided by law.
[Emphasis added.] *Page 2 
Further, La.R.S. 16:3 requires the district attorney to represent the state in all criminal prosecutions before city courts. This provision states:
Representation of state in city courts; fees
The district attorneys throughout the state shall represent the state in all criminal prosecutions before city courts constituted by law.
They shall receive the same fees now provided by law for convictions for the same offenses in the district courts of Louisiana.
The City of Marksville is governed by the provisions of a special legislative charter. A review of the original special legislative charter, and all subsequent charter amendments, indicates that the charter does not specifically provide for the position of city prosecutor. Further, the charter does indicate that additional positions for city officers can only be created if a real necessity exists.
As stated above, all criminal prosecutions in the Marksville City Court which relate to state criminal offenses are matters which only the District Attorney is constitutionally and statutorily authorized to prosecute. It is our conclusion that the District Attorney, or his designated assistant, shall have charge of prosecuting all state criminal matters in the Marksville City Court.
We hope the foregoing is helpful to you. Should you have any other questions in which we may provide assistance, please contact this office.
Very truly yours,
JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
BY:__________________________ STEPHEN MARTIN ASSISTANT ATTORNEY GENERAL
SC/jy